DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 05/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US-PAT 8,381,297 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marc Sockol on 5/16/2022.
The application has been amended as follows: Claims 1, 7, 14 and 20 are amended. Claim 8 is canceled. 
1.	(Currently Amended) A security system, comprising: 
	a runtime memory; 
	a connection mechanism configured to connect to a data port of a mobile device and configured to communicate with the mobile device, the mobile device having a mobile device processor; 
	a network connection module configured to receive content intended for the mobile device prior to execution by the mobile device; 
	security policies defining unacceptable malicious content; 
	a security engine configured to examine the content received by the network connection module for the unacceptable malicious content as defined by the security policies, the security engine configured to assign a weight value to the content based on a source of the content or on a category of the source of the content, the examining of the content by the security engine being based on the weight value assigned to the content, wherein the security policies are configured to mirror gateway security policies of a gateway on a trusted enterprise network; and
	a security system processor configured to execute the security engine in the runtime memory, the security system processor being different than the mobile device processor.
7.	(Currently Amended) The security system of claim 1, further comprising remote management code configured to process an update command, the update command being an instruction to update the security engine or the security policies based on [[a]] the gateway security engine or the gateway security policies on [[a]] the trusted enterprise network.
8.	(Cancelled) The
14.	(Currently Amended) A method of a security system, the security system including a security system processor, the method comprising: 
	receiving, by a security system, content intended for a mobile device prior to processing by the mobile device, the mobile device including a mobile device processor, the security system including a security system processor different than the mobile device processor; 
	assigning a weight value to the content based on a source of the content or on a category of the source of the content;
	examining the content for unacceptable malicious content as defined by security policies, the examining being based on the weight value assigned to the content, the security policies being configured to mirror gateway security policies of a gateway on a trusted enterprise network; and
	allowing the mobile device to process the content when the content is found to have no unacceptable malicious content as defined by the security policies.
20.	(Currently Amended) The method of claim 14, further comprising processing an update command to update the security system based on the gateway security policies on [[a]] the trusted enterprise network.
Allowable Subject Matter
Claims 1-7 and 9-25 allowed.
The following is an examiner’s statement of reasons for allowance:
The claims in the invention are deemed to be directed to a nonobvious improvement over the invention patented in USPAT-8,381,297. The claims comprise the limitation of the security engine configured to assign a weight value to the content based on a source of the content or on a category of the source of the content, the examining of the content by the security engine being based on the weight value assigned to the content, wherein the security policies are configured to mirror gateway security policies of a gateway on a trusted enterprise network. This improves upon the patented invention of US-8,381,297.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497